Citation Nr: 0202129	
Decision Date: 03/06/02    Archive Date: 03/15/02	

DOCKET NO.  01-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
June 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 5, 2000, Rating Decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which confirmed and continued a 
February 7, 2000 Rating Decision which assigned an increased 
rating of 50 percent for the veteran's service-connected 
anxiety disorder.  The 50 percent rating was made effective 
from February 12, 1999.  The veteran testified at a hearing 
at the RO on June 28, 2001, in connection with his appeal of 
the amount of the increased rating.


FINDINGS OF FACT

1.  Anxiety disorder is manifested by anxiety, restlessness, 
agitation, irritability, nightmares, sleep problems, and 
depressive symptoms.

2.  The service-connected anxiety disorder is not manifested 
by occupational and social impairment with deficiencies in 
most areas due to symptoms such as suicidal ideation; 
obsessional rituals, illogical, obscure or irrelevant speech, 
near continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, or difficulty adapting to stressful 
circumstances.

3.  The service-connected anxiety disorder results in a 
Global assessment of Functioning (GAF) score of 65 to 70 
without consideration of nonservice-connected schizoid 
traits.  


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for anxiety 
disorder are not met.  38 U.S.C.A. §§ 1151, 5107, 7104 (West 
1991); 38 C.F.R. § 4.130, Code 9400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Shortly after separation from service the veteran established 
service connection for psychoneurosis, anxiety type, and a 10 
percent rating was assigned from June 1944.  In 1948, the 
rating was reduced to noncompensable.  A 10 percent rating 
was later reinstated from March 1988.

In August 1991, the veteran filed an informal claim for an 
increased rating for the service-connected psychiatric 
disorder.  By a decision of June 1998, the Board assigned an 
increased rating of 30 percent which the RO subsequently made 
effective from August 1991.

The veteran filed a claim for an increased rating in April 
1999 and underwent a VA psychiatric examination in January 
2000 in connection with that claim.  He related that he had 
graduated from high school before joining the service and 
that after separation he had worked at the Post Office and 
for General Electric and numerous other companies, his 
longest job at any one place lasting for 4 or 5 years.  He 
stated that he had an "attitude" and did not like people 
telling him what to do.  Arguments with supervisors or 
scuffles with other people often led to his losing a job.  He 
was forthcoming about admitting that his way of dealing with 
things was probably the cause of his employment problems.  He 
felt that his bad attitude was improving with age.  He had 
been unsuccessfully married for four years.  He described 
himself as somewhat of a loner.  He reported having been 
jailed once briefly for numbers or lottery activity.  He 
currently lived in Section 8 housing.  Regarding his 
symptoms, the veteran stated that he often felt discouraged.  
He was not taking psychiatric medications and had had no 
psychiatric hospitalizations.  He woke up in cold sweats 
rather frequently.  He dreamed about animals and other things 
chasing him.  He reported that he had had to be taken to the 
emergency room at times because of anxiety attacks.  He had 
anticipatory anxiety about activities he was going to be 
involved in.  He was afraid to ride in elevators and disliked 
crowds.  He did not like to be around other people because 
they made him nervous.  On mental status examination he was 
cooperative and told his story in a clear and fairly 
understandable fashion.  There was no evidence of psychotic 
thought, mood or perceptual disorder.  There was mild 
psychomotor agitation.  The veteran was anxious about having 
to come for the examination.  Sensorium and memory were 
grossly intact.  Judgment and insight seemed fairly good.  
The diagnostic impression on Axis I was generalized anxiety 
disorder.  The examiner commented that the veteran had a 
history of dysthymic disorder and that this probably affected 
his chronic discouragement, irritability and disappointments 
sustained over his lifetime.  There were no current symptoms 
of dysthymia.  The psychosocial and environmental stressors 
were moderate.  The veteran had a low income and a rather 
sparse support system.  The only person he was really 
involved with was a woman friend who came and went.  The 
symptomatology was characterized as moderate in degree.  The 
current GAF score was approximately 51 to 53.  When the 
veteran was more severely disturbed, the score was probably 
in the range of 41 to 45.

The veteran underwent a VA psychiatric examination in 
September 2000.  He was currently living with a friend from 
whom he rented a first floor apartment.  He characterized his 
employment history as being unemployed more than employed.  
His last job had been in 1994 delivering food for a friend's 
restaurant.  He admitted that part of the problem was that he 
did not like to be told what to do.  He reported that he was 
restless much of the time and became nervous and upset 
easily.  He stayed at home most of the time.  He admitted to 
being depressed.  He avoided other people.  He admitted to 
being irritable and to having bothersome dreams and 
nightmares.  He worried that something might happen to him in 
the future.  On examination the veteran was cooperative and 
friendly but was clearly very restless.  He was somewhat 
agitated and had a hard time sitting still.  He seemed 
anxious, restless and a bit depressed.  The diagnosis on Axis 
I was general anxiety disorder.  Psychosocial and 
environmental stressors on Axis IV consisted of moderate 
problems of a mostly economic type.  The examiner found that 
the veteran fell into the moderate symptom range and assigned 
a GAF of 51 to 63, stating that in the past the veteran had 
probably functioned "at a more serious level," being 
chronically unable to keep a job for any length of time.

VA outpatient treatment records dated through May 2001 are of 
record.  Entries beginning in early 2000 describe frequent 
visits with a psychologist for cognitive therapy.  The 
veteran declined to have a pharmacological evaluation.  The 
symptoms consisted primarily of anxiety.  The diagnosis was 
generalized anxiety disorder.  GAF scores of 61 and 51 were 
recorded in March 2000 and May 2000, respectively.  In May 
2000 it was reported that his anxiety had increased and that 
he had found himself sweaty after awakening during a dream.  
He agreed to consider pharmacologic treatment.  A pharmacy 
assessment was performed, at which time the veteran related 
that his insomnia had worsened.  The impression was 
depression with mild panic attacks and agoraphobia.  
Medication was prescribed.  In June 2000 he had not improved 
on the medication and continued to have insomnia as well as 
side effects of dizziness and wooziness.  He had no 
motivation and stayed home most of the time.

In June 2000 the veteran was depressed because of friends 
dying and becoming sick and because of worries related to the 
surroundings where he lived, which included disrespectful 
young people and individuals engaged in illegal activities 
such as drug dealing.  If not for his dislike of his 
surroundings, he would involve himself in more activities.  
The assessments were generalized anxiety disorder, phase of 
life problem, and depressive disorder.  The GAF was 51.  He 
was seen in an unscheduled visit later in June 2000 after he 
became upset in an hospital emergency room when other 
patients who had arrived later were seen before him.  In July 
2000 the veteran complained of dizziness and expressed 
concern over his physical health, including coronary artery 
disease and syncopal episodes for which no cause was found.  
In August 2000 it was reported that there was no change in 
his status.  The GAF score was 55.  In September 2000 the 
veteran reported an increase of nightmares since a change of 
medication.  He was moderately anxious and mildly depressed.  
The GAF score was 51.  GAF scores recorded in October 2000 
were 55 and 58.  In November 2000 his status was unchanged.  
A GAF score of 59 was recorded.  In December 2000 the veteran 
related that he was scared to ride in a elevator after having 
been stuck in one for 15 to 20 minutes.  GAF scores of 55 and 
64 were recorded.  In January 2001 the veteran had no 
complaints and stated that his mood was OK because he 
accepted the ups and downs of life and had many blessings.  A 
GAF of 60 was recorded.  A GAF of 55 was recorded later in 
the month.  In February 2001, the veteran was described as 
anxious and jittery.  He continued to have insomnia, social 
withdrawal and depressed mood.  A change of medication was 
prescribed.  The GAF score was 38.  The GAF in February 2000 
was 51.  In March 2001 he indicated that the change of 
medication did not seem to help.  A GAF of 52 was recorded.  
A GAF of 55 was reported later in the month.  The veteran 
reported a slight improvement of his mood.  There was a 
slight reduction of anxiety.  In entries dated in April and 
May 2000 the veteran expressed concern for his personal 
safety.  He remained compliant with his pharmacologic therapy 
and had improved sleep.  GAF scores of 51 and 55 were 
recorded.

The veteran testified at a hearing at the RO in June 2001.  
He stated that he was currently being seen at the VA medical 
center once per week and was taking medicine twice a day.  He 
described difficulty meeting people and making friends and 
felt more comfortable staying away from other people.  He 
described anxiety attacks which occurred about three times a 
week, on which occasions he became short of breath and his 
heart pounded.  He stated that one of his main problems was 
with sleeping, and he related that on occasions while at home 
he would hear voices as if someone were in the next room.  He 
found life more stressful than it had been while he was 
working.  He described difficulty being around people when 
there was a difference of opinion.

The veteran underwent a further VA psychiatric examination in 
July 2001.  It was reported that the veteran continued with 
regular outpatient mental health visits with a psychiatrist 
about every 1 1/2 months and with a counselor every week.  He 
was taking antidepressant and anti-anxiety medications.  The 
veteran's principal complaints were that he did not get along 
with people and didn't want to be bothered by anyone and that 
he experienced persistent anxiety whether he was alone or in 
public.  For enjoyment he visited a couple of friends at 
their home.  He denied wishes to harm himself.  When asked 
about the future he stated that he just took one day at a 
time.  Regarding his occupational history he had last worked 
in 1994 delivering food products to restaurants.  The job 
ended because the company closed.  He related he did not get 
another job because everywhere he went he was told they did 
not need anyone.  On examination the veteran was very 
anxious.  His speech was notable for stuttering at times.  He 
became irritated when asked questions to ascertain the extent 
of memory and concentration.  The examiner noted that 
psychological testing in the past had suggested an Axis II 
diagnosis of antisocial personality.  The diagnosis on Axis I 
was generalized anxiety disorder.  The Axis II diagnosis was 
schizoid traits.  On Axis IV, the examiner cited psychosocial 
and environmental stressors of moderate degree based on 
limited support systems and financial concerns.

In response to a question from the RO, the examiner stated 
that the preferred Axis II diagnosis was schizoid traits " 
based on what he considered the rather odd style of thinking 
that this veteran displays such as not being able to tolerate 
disagreements...." 

In response to a question as to whether the Axis II disorder 
or the anxiety disorder was predominant, the examiner 
believed that "the veteran would have a more notable impact 
by way of his anxiety" and that on evaluation he was 
objectively anxious as shown by restless movements, fidgeting 
and stuttering.  The report stated that the veteran's 
interaction with others was obviously "hampered by the way of 
his Axis II diagnosis of schizoid traits and that he 
perceives others as not being trustworthy or having some type 
of deceit in mind..."  With respect to the impact of the 
veteran's anxiety disorder on his ability to perform day-to-
day activities, without resort to any other condition, the 
report contains the following language:

Again, the veteran was anxious throughout 
this entire evaluation.  He had notable 
difficulty with his concentration.  He 
was restless.  He was irritable and he 
does indicate that he does have 
difficulty interacting with others, 
especially if he does not agree with what 
they say.  Based on this, it is felt that 
his anxiety disorder only would have at 
least a moderate impact on his ability to 
function socially and occupationally.  
This again is without regard to any other 
psychiatric diagnosis....  The current 
Global Assessment Functioning Scale score 
is felt to be 60.  Without the diagnosis 
of schizoid traits, the Global Assessment 
Functioning Scale score would be felt to 
be 65-70, and again this is meant to 
reflect that the majority of difficulty 
that this veteran experiences is most 
likely related to his generalized anxiety 
disorder.  Again, this is based on the 
objective findings of persistent anxiety 
throughout this evaluation as well as the 
difficulty with concentration and his 
statements that he is anxious whether he 
is at home or in a public setting.

II.  Analysis

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA).  In 
general, the VCAA provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  The VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
clearly applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, the VCAA requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, the VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part the VA will attempt 
to obtain on behalf of the claimant.  

The record reflects that the veteran and his representative 
have been furnished a statement of the case and a 
supplemental statement of the case which set forth the law 
and regulations that apply in this case as well as the basis 
for the decision made on the veteran's claim.  The Board is 
satisfied that the RO has fully developed the relevant 
medical evidence.  The veteran has undergone several VA 
psychiatric examinations to establish the extent of 
disability resulting from his service-connected psychiatric 
disorder.  A medical opinion addressing matters raised by the 
claim has been obtained.  The veteran has been advised of his 
right to submit relevant medical evidence in support of his 
appeal.  Neither he nor his representative have pointed to 
additional records which would serve to clarify the medical 
issues involved in the appeal, nor has the Board identified 
any from the record.  All available VA treatment records 
relevant to the appeal have been obtained and have been 
considered.  The veteran appeared at a hearing at the RO and 
presented additional testimony in support of his appeal.  
Accordingly, the Board is satisfied that the VA has met its 
statutory obligations of the VCAA and that no further VA 
assistance or notification to the veteran is required.

Legal Criteria  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2001), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2001), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco is applicable.  See also Fenderson v. West, 12 Vet. 
App Vet. App. 119 (1999).  

The service-connected anxiety disorder is rated under 
Diagnostic Code 9400 of the VA rating schedule, which 
requires application of the VA General Rating Formula for 
Psychoneurotic Disorders, as set forth in 38 C.F.R. § 4.130, 
which went into effect on November 7, 1996.  For ratings of 
50 percent, 70 percent and 100 percent, the General Rating 
Formula provides as follows:  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.  

Discussion.  

The predominant psychiatric manifestation described in 
examination and treatment records is persistent anxiety which 
is apparent in the form of nervousness, restlessness, anxiety 
attacks, irritability, and poor concentration.  The veteran 
has sleep difficulties, becomes upset easily, and avoids 
contacts with others, especially crowds.  Psychomotor 
agitation has been reported on several examinations.  The 
veteran describes a long history of difficulty getting along 
with other people, a trait that he has conceded was a major 
factor in his inability to hold a job for an extended period 
before he stopped working.  The history of interpersonal 
conflicts for which he bears responsibility is relevant to 
the selection of a proper rating for generalized anxiety 
disorder since there is evidence that psychological testing 
has disclosed an antisocial personality.  Personality 
disorders are not diseases or injuries for VA purposes; 
hence, their manifestations cannot be considered for rating 
purposes.  38 C.F.R. § 3.303(c) (2001).

To clarify the extent to which the veteran's psychiatric 
impairment was influenced by disorders other than the 
service-connected generalized anxiety disorder, the RO 
requested medical clarification from a VA psychiatrist who 
performed a VA examination in July 2001.  The examiner 
identified schizoid traits as the proper diagnosis on Axis 
II.  Under the multiaxial system of classification set forth 
in the Diagnostic and Statistical Manual of Mental Disorders 
of the American Psychiatric Association, Fourth Edition (DSM-
IV), Axis II defines developmental disorders or personality 
disorders.  The examiner's comments with respect to schizoid 
traits, set forth in detail above, identify the veteran's 
"odd style of thinking," including inability to tolerate 
disagreements, as a manifestation of schizoid thinking and 
indicates that the veteran's interaction with others is 
"obviously" hampered by his perception of others as 
untrustworthy or deceitful.  The examiner's conclusions are 
sufficient to provide a basis for the Board to exclude from 
consideration for rating purposes the veteran's tendency to 
find himself in conflict with others due to 


inability to tolerate disagreement or perceptions of 
distrustfulness.  The Board may therefore focus its 
consideration on the anxiety disorder symptoms alone.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (where the 
manifestations of a service-connected disability cannot be 
separated from the manifestations of a nonservice-connected 
disability, all manifestations must be attributed to the 
service-connected condition).  Here, as just discussed, the 
symptoms from the non service-connected disorder have been 
separated from the service-connected anxiety.  As an 
additional matter, even if the symptoms had not been 
separated, the record presents substantial evidence that the 
veteran's psychiatric symptoms do not result in more than 
moderate impairment without showing the types of symptoms 
necessary to support an increased rating in excess of the 50 
percent currently assigned.  

In applying the rating criteria, the Board is precluded from 
considering factors which are outside of the rating criteria 
established by regulation; to do so would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  To the 
contrary, consideration must be limited to factors "inherent" 
in the rating criteria.  Massey, id.  In this regard, the 
general formula for rating mental disorders is specific as to 
the manifestations that signify a level of disability 
qualifying for a 70 percent rating, the next higher rating 
above the current 50 percent rating.  For the most part, the 
veteran does not show the itemized symptomatology.  There is 
no indication of obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure or irrelevant, near continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  There is some degree of 
occupational and social impairment in some areas, and the 
inability to establish and maintain effective relationships 
with others is impaired, but on the whole, the specific 
manifestations defined in the regulation for a 70 percent 
rating are not present.  

The Board further held in Massey that the characterizations 
of overall impairment provided by clinical personnel may not 
be disregarded.  The file is replete with GAF scores recorded 
by both treating personnel and compensation examiners.  The 
GAF scores reported in outpatient treatment records range 
from 51 to 61 but those in the middle to upper fifties appear 
to predominate.  A VA examiner in January 2000 indicated that 
the level of functioning was between 41 and 45 during a 
period of psychiatric disturbance while the September 2000 
examiner set forth a range between 51 and 63.  The foregoing 
figures did not reflect any attempt to differentiate the 
overall psychiatric impairment from the impairment associated 
with anxiety disorder alone, without consideration of the 
disabling effects of the nonservice-connected schizoid 
traits.  Consequently, of the GAF scores of record, the score 
of 65 to 70 offered on that examination provides the best 
objective measurement of the degree of psychiatric impairment 
caused by the anxiety disorder alone.  A GAF score in the 
range of scores from 61 to 70 is defined as "[some] mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  See DSM-IV.  Although the DSM 
label of "some mild symptoms" is not entirely consistent with 
the examiner's use of the word moderate elsewhere in the 
report, it is nevertheless clear that the level of disability 
under discussion is of a lesser degree than that defined in 
the rating schedule for a rating of 70 percent.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence, such as 
medical or employment records, showing that his service-
connected anxiety disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned 50 percent evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board therefore finds that the degree of psychiatric 
impairment described in the record does not more nearly 
approximate the stated criteria for a 70 percent rating such 
as to warrant the assignment of an increased rating.  See 
38 C.F.R. § 4.7 (2001) (where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating).  A 
preponderance of the evidence of record is against the claim 
for an increased rating for anxiety disorder.  Consequently, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991).  



ORDER

An increased rating for anxiety disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

